Citation Nr: 0920783	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-17 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on a need 
for aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly compensation based on aid and attendance or 
by reason of being housebound.  In November 2008, the Board 
remanded the claim for additional development.

Regrettably, the Veteran died on April [redacted], 2009.  In an April 
2009 statement, his surviving spouse informed VA of the 
Veteran's death and requested that she be substituted as the 
claimant in his claims currently pending before the Board and 
RO.  For the reasons specified below, the Board refers this 
matter to the RO for the appropriate action. 


FINDINGS OF FACT

1.  In April 2009, the Board received a copy of a Tennessee 
Certificate of Death that showed that the Veteran died on 
April [redacted], 2009.

2.  At the time of his death, the Veteran had a claim for 
special monthly compensation based on a need for aid and 
attendance or on housebound status pending before the Board.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2008); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the provisions regarding 
notice and VA's duty to assist a Veteran have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2008); 38 C.F.R. § 3.159 (2008).

As noted above, the Veteran died in April 2009.  At the time 
of his death, he had a claim for special monthly compensation 
based on a need for aid and attendance or on housebound 
status pending before the Board.  However, as a matter of 
law, Veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

As the Veteran's claim has been rendered moot by his death, 
it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302 (2008).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  338 C.F.R. § 20.1106 (2008).  

The Board recognizes that the Veteran's surviving spouse 
submitted an April 2009 statement in which she requested to 
be substituted for the Veteran for the purposes of processing 
his claim for aid and attendance, currently pending before 
the Board, as well as his claim regarding the propriety of 
the ratings of his service-connected shell fragment wounds, 
currently pending before the RO.  The Board observes that its 
dismissal of the Veteran's appeal for aid and attendance does 
not affect the right of an eligible person to file a request 
to be substituted as the appellant for purposes of processing 
the claim to completion.  Such a request must be filed not 
later than one year after the date of the appellant's death.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. 
§ 5121(a).  VA will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA RO from which the claim 
originated (listed on the first page of this decision).


ORDER

The claim for special monthly compensation based on a need 
for aid and attendance or on housebound status is dismissed 
due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


